Citation Nr: 0513438	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  95-24 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington




THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for schizophrenia.  




REPRESENTATION

Appellant represented by:	Dana Madsen, Attorney at Law







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 11, 1975 to 
December 11, 1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 RO decision that denied 
the veteran's application to reopen a claim of service 
connection for schizophrenia on the basis that new and 
material evidence had not been received.  

The Board in July 1997 remanded the case for additional 
development of the record.  

Pursuant to a March 2002 Board remand, the veteran was 
accorded a personal hearing that was held at the RO in July 
2003.  

The veteran has testified before two of the undersigned 
Veterans Law Judge and transcripts of both hearing are part 
of the record now before the Board.  

The now reopened claim is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  In a July 1980 decision, the RO denied the veteran's 
claim of service connection for schizophrenia.  No timely 
appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim of service connection for schizophrenia and, as such, 
is so significant that it must be considered to decide the 
merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for schizophrenia.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  

With respect to the veteran's claim, the amended definition 
of new and material evidence, to be codified at 38 C.F.R. 
§ 3.156(a), is not liberalizing.  These changes do not apply 
to the veteran's application to reopen as it was received 
prior thereto.  

Given the favorable action taken hereinbelow, further 
discussion of VCAA is not required at this time.  


Whether new and material evidence has been received to reopen 
the claim for service connection for schizophrenia

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
veteran's injury or disability, even where it would not be 
enough to grant a claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the July 1980 
denial of service connection for schizophrenia.  That rating 
decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for schizophrenia subsequent to the 
July 1980 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

Based on a careful review of the claims file, the Board finds 
there is new medical evidence that warrants further 
consideration in connection with the service connection 
claim.  

Specifically, the veteran testified at a personal hearing in 
July 2003.  Based on her testimony, the Board ordered further 
development from a VA medical expert that was completed in 
October 2004.  

In regard to the evidence submitted since the July 1980 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the July 1980 RO decision, or cumulative or 
duplicative of the evidence previously of record.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for 
schizophrenia.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia, the appeal to 
this extent is allowed, subject further action as discussed 
hereinbelow.  



REMAND

The record reflects that, in April 2004, the Board requested 
a medical opinion from the Veterans Health Administration 
(VHA) regarding the claim of service connection for an 
acquired psychiatric disorder.  

In response, a VA psychiatrist reviewed the claims folder and 
completed a report in October 2004.  

Later that month, the Board issued a letter to the veteran's 
accredited representative explaining that it had obtained a 
medical opinion from VHA. 

It was noted that the veteran could request that the case be 
remanded to the agency of original jurisdiction (AOJ) for 
consideration of this new evidence and for the issuance of a 
Supplemental Statement of the Case (SSOC).  

It was also noted that consideration of this new evidence by 
the AOJ could be waived, which would allow the Board to 
proceed with the adjudication of this appeal.  

In a signed statement dated in October 2004, the veteran's 
representative indicated that the veteran did not wish to 
waive her right to have this evidence reviewed by the AOJ in 
the first instance.  

Accordingly, the Board finds that the claim of service 
connection for an acquired psychiatric disorder must be 
remanded to the RO for initial review and issuance of an 
SSOC.  

Thus, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  Then the RO should then readjudicate 
the issue on appeal in light of the 
additional evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should issue an SSOC, and the 
veteran and her representative should be 
afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_______________________________
	________________________________
        LAWRENCE M. SULLIVAN		  RENEE M. PELLETIER
            Chief Veterans Law Judge	  	       	      
Veterans Law Judge
Board of Veterans' Appeals  		 Board of Veterans' 
Appeals


______________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


